108 F.3d 98w
154 L.R.R.M. (BNA) 2630, 133 Lab.Cas.  P 11,769
Jeffrey C. HARVEY, Plaintiff-Appellant,v.Daryl H. HOLLENBACK;  Bricklayers and Allied CraftsmenInternational Union;  International Union of Bricklayers andAllied Craftsmen, Local 9;  International Union ofBricklayers and Allied Craftsmen Central MichiganAdministrative District Council, AFL-CIO, Defendants-Appellees.
No. 96-1035.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 5, 1996.Decided Feb. 28, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION